             Case 2:20-cv-01168-RSM Document 4 Filed 07/31/20 Page 1 of 2




 1
 2
                             UNITED STATES DISTRICT COURT
 3                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 4
          MOUNTECH IP LLC,
 5
 6                    Plaintiff,
                                                       Cause No. 2:20-CV-1168
 7              v.
                                                       RULE 7.1 CORPORATE
 8                                                     DISCLOSURE STATEMENT
          HTC AMERICA, INC.,
 9
                      Defendant.
10
11
              PLAINTIFF’S FRCP 7.1 CORPORATE DISCLOSURE STATEMENT
12
13          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff

14   Mountech IP LLC (“Mountech IP”) states that it is a limited liability company. It does
15
     not have a parent corporation and no publicly held corporation owns ten percent (10%)
16
     or more of its stock.
17
18          Dated July 31, 2020                     Respectfully submitted,
19
                                                    /s/ Philip P. Mann
20                                                  Philip P. Mann, WSBA No: 28860
                                                    Mann Law Group PLLC
21                                                  1420 Fifth Avenue, Suite 2200
                                                    Seattle, Washington 98101
22
                                                    Phone (206) 436-0900
23                                                  Fax (866) 341-5140
                                                    phil@mannlawgroup.com
24
                                                    Attorneys for Mountech IP LLC
25
26
27
28
     PLAINTIFF’S CORPORATE DISCLOSURE                                MANN LAW GROUP PLLC
                                                                     1420 Fifth Avenue, Suite 2200
     STATEMENT                            1                          Seattle, WA 98101
     Cause No. C20-01168                                             Phone: 206.436.0900
             Case 2:20-cv-01168-RSM Document 4 Filed 07/31/20 Page 2 of 2




 1                                CERTIFICATE OF SERVICE
 2                I hereby certify on the date indicated below, I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF system which will send notification of such
 4   filing to all parties who have appeared in this matter.
 5
 6   DATED: July 31, 2020                           /s/ Philip P. Mann

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S CORPORATE DISCLOSURE                                        MANN LAW GROUP PLLC
                                                                             1420 Fifth Avenue, Suite 2200
     STATEMENT                                  2                            Seattle, WA 98101
     Cause No. C20-01168                                                     Phone: 206.436.0900
